The claimant has been awarded the sum of $1,647.89 under item 7 for damages caused to the contractor by the directions of the inspectors for the State of New York to remove materials, buildings and equipment and to rebuild temporary roadways in order to give other contractors reasonable opportunity to construct sewers and tunnels required by the State in the construction of the hospital and its appurtenances. We find authority for these directions in article 21, section 84, of the specifications, which provides that the contractor shall afford other contractors reasonable opportunity for the execution of their work performed under contracts let "in connection with this work."
The judgment should be modified by deducting therefrom the sum of $1,647.89, with interest, and as so modified affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgment accordingly. *Page 246